                Case 21-12848-MAM      Doc 22    Filed 07/29/21   Page 1 of 3




                      UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION


In re :                                                 Case no.: 21-12848
Karen Fogliano                                          Chapter 13
          Debtor
__________________________/


           DEBTOR’S MOTION TO REINSTATE CASE AND MOTION TO
                RESCHEDULE 341 MEETING OF CREDITORS
   1. Debtor was scheduled for her 341 meeting on May 18, 2021, but Debtor was

          unable to attend due to her being in the hospital. The Meeting of Creditors

          was then rescheduled to June 28, 2021 but the meeting did not go forward

          due to the tax return and/or the Declaration regarding Tax Returns not being

          in the Trustee’s possession at the time of the meeting of creditors, but

          Debtor was present for the meeting, with the funds within the control of

          Debtor’s counsel, and the Declaration was submitted to the Trustee a few

          minutes later.

   2. This matter came up for Confirmation July 1, 2021.

   3. Debtor’s counsel was late to the July 1, 2021 confirmation due to a hearing

          in Palm Beach County State Court, JPMorgan Chase Bank v. Jackson,

          2018CA008776. The hearing was scheduled for 8:45 on July 1, 2021, and
              Case 21-12848-MAM      Doc 22   Filed 07/29/21   Page 2 of 3




      was the only date and time available, as the motion pertained to a trial

      scheduled for July 7, 2021.

   4. Debtor’s counsel advised the Trustee’s office of the scheduled conflict prior

      to the confirmation hearing.

   5. Once the hearing in State Court was completed, Debtor’s Counsel

      immediately attempted to log into the confirmation hearing, but was unable

      to log in.

   6. Debtor’s counsel immediately contacted the court to advise them of the

      difficulties in connecting to the confirmation hearing, by telephone and by e-

      mail.

   7. Debtor’s counsel immediately contacted Matt Girardi, (Attorney for Chapter

      13 Trustee) to advise him of the difficulties in connecting to the

      confirmation hearing.

   8. The Debtor is current with all plan payments and counsel is holding all

      payments that have come due since the matter was dismissed.




WHEREFORE, the debtor(s) pray that this Court grant the Debtor’s Motion to

Reinstate Debtor’s Chapter 13 Bankruptcy Case and to Reschedule the 341

Meeting of Creditors.
              Case 21-12848-MAM         Doc 22    Filed 07/29/21    Page 3 of 3




  /s/ David S. Fabrikant
David S. Fabrikant, Esq.
Law Office of David S. Fabrikant, P.A.
5500 Military Trail, Suite 22-244
Jupiter, FL 33458
(561) 841-6955
FBN 419257

       I HEREBY CERTIFY that I am admitted to the Bar of the United States
       District Court for the Southern District of Florida, and I am in compliance
       with all additional requirements to practice in this Court as set forth in the
       local rules.

                               CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has been sent on this 29TH
day of July, 2021 by U.S. Mail and/or electronic mail via CM/ECF pursuant to local rule 7005 –
3 to:
                                      SERVICE LIST


TRUSTEE
ROBIN WEINER, ESQUIRE
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 559007
FORT LAUDERDALE, FL 33355



CREDITORS
VRMTG Asset Trust
c/o RAS
6409 Congress Ave., #100
Boca Raton, FL 33487
